Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Russel on 06/2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

LISTING OF CLAIMS:

1-20.	(Cancelled)

21.	(Currently Amended) A method for operating a mobile asset, comprising:
selecting a route from a plurality of possible routes along which the mobile asset is operable to travel based on fuel availability information for at least one of a first fuel or a second fuel at one or more fuel stations along the plurality of possible routes;
supplying an engine of the mobile asset with the first fuel and the second fuel at a fuel combustion ratio for combustion in at least one cylinder of the engine, the fuel combustion ratio selected based on the selected route; and
supplying an engine exhaust with a third amount of the first fuel based on an actual emission level via an exhaust injector, wherein the third amount is based on a predefined threshold cost,
wherein the fuel combustion ratio is further selected so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a location where the mobile asset is resupplied with that particular fuel, the fuel combustion ratio further based on the fuel availability information along the selected route.

22.	(Currently amended) The method of claim 21, wherein the fuel combustion ratio is further selected based on [[a]] the projected exhaustion of the first fuel that does not precede a projected exhaustion of the second fuel, and wherein the mobile asset is unable to operate with the second fuel alone.

23.	(Cancelled) 

24.	(Previously Presented) The method of claim 21, wherein the fuel combustion ratio being selected based on the selected route includes the fuel combustion ratio being selected based on route information for the selected route, the route information including one or more of projected mobile asset location information, projected fuel usage information, projected engine speed information, projected engine load information, projected engine emission information, or fuel station location information for one or more fuel stations along the selected route. 

25.	(Previously Presented) The method of claim 21, wherein the fuel combustion ratio is further selected based on mobile asset operation information including one or more of actual engine speed information, actual engine load information, actual engine emission information, or actual mobile asset location information.

26.	(Previously Presented) The method of claim 21, wherein the fuel combustion ratio is further selected so that the actual emission level associated with usage of the first and second fuels is less than or equal to a determined emission level included in projected emission information associated with the selected route.

27.	(Previously Presented) The method of claim 26, further comprising supplying the engine exhaust with the third amount of the first fuel so that the actual emission level associated with usage of the first and second fuels during an increase in engine power is less than or equal to the determined emission level.

28.	(Currently Amended) A method for operating a mobile asset, comprising:
propelling the mobile asset with one or more of a first fuel or a second fuel;
selecting a fuel ratio of the first fuel to the second fuel provided to an engine for propelling the mobile asset and a route from a plurality of possible routes along which the mobile asset is operable to travel based on availability information for at least one of the first fuel or the second fuel at one or more fuel stations along the plurality of possible routes; and
supplying an engine exhaust with an amount of the first fuel via an exhaust injector, wherein the amount is based on a predefined threshold cost,
wherein selecting the fuel ratio based on availability information for the first fuel and second fuel at one or more fuel stations along the selected route so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a fuel station where the mobile asset is resupplied with that particular fuel.

29.	(Currently amended) The method of claim 28, wherein selecting the fuel ratio and the route comprises:
	selecting the route from the plurality of possible routes; and
	

30.	(Previously Presented) The method of claim 29, wherein the mobile asset is unable to operate with the second fuel alone.

31.	(Currently amended) The method of claim 28, wherein selecting the fuel ratio and the route comprises:
	selecting the fuel ratio based on one or more of fuel market information and mobile asset operation information
	

32.	(Previously Presented) The method of claim 31, wherein the mobile asset operation information includes one or more of a quantity of at least one of the first or second fuels present in respective mobile asset fuel sources or actual fuel usage information.

33.	(Previously Presented) The method of claim 31, wherein fuel market information includes, for at least one of the first fuel or the second fuel, one or more of availability information or price information, and wherein the fuel market information includes fuel market information for one or more fuel stations along the route.

34.	(Previously Presented) The method of claim 31, wherein the route is further selected based on route information for each route of the plurality of possible routes, the route information including, for each route, one or more of projected mobile asset location information, projected fuel usage information, projected engine speed information, projected engine load information, projected engine emission information, or fuel station location information for one or more fuel stations along each route.

35.	(Previously Presented) The method of claim 28, wherein mobile asset operation information includes one or more of a quantity of at least one of the first or second fuels present in respective mobile asset fuel sources, actual fuel usage information, actual engine speed information, actual engine load information, actual engine emission information, or actual mobile asset location information.

36.	(Previously Presented) The method of claim 28, wherein the first fuel comprises diesel, gasoline, or natural gas.

37.	(Previously Presented) The method of claim 28, wherein the second fuel comprises natural gas, electricity, or hydrogen. 

38.	(Previously Presented) The method of claim 28, wherein the fuel ratio is further selected so that an actual emission level associated with usage of the first and second fuels is less than or equal to a determined emission level included in projected emission information associated with the route.

39.	(Previously Presented) The method of claim 38, wherein supplying the engine exhaust with the amount of the first fuel so that the actual emission level associated with usage of the first and second fuels is less than or equal to the determined emission level.

40.	(Currently Amended) A method for operating a mobile asset, comprising:
propelling the mobile asset with a first fuel and a second fuel, the first fuel and the second fuel respectively stored in first and second separate tanks of the mobile asset; and
selecting a fuel ratio of the first fuel to the second fuel provided to an engine for propelling the mobile asset and a route from a plurality of possible routes along which the mobile asset is operable to travel based on availability information for the first fuel and the second fuel at plural fuel stations along the plurality of possible routes; and
supplying an engine exhaust with an amount of the first fuel not combusted so that an actual emission level associated with combustion of the first and second fuels is less than or equal to a determined emission level, and wherein the amount is based on a predefined threshold cost,
wherein the fuel ratio is further selected so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a location where the mobile asset is resupplied with the particular fuel, the fuel ratio further based on the availability information along the selected route.


	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 08/08/2012, assigned serial 16/438,241 and titled “Fuel selection and related system for a vehicle asset".
The following is an examiner's statement of reasons for allowance: 
	Tate in abstract teaches the optimized route is selected between first location and second location using measured available energy. Surnilla further teaches the fuel at fuel stations and displaying one or more fuel profiles for the engine fuel system in response to a fuel level being below a threshold. The fuel type is refilled according to the displayed fuel profile. However, none of the documents discloses the feature of " supplying an engine exhaust with a third amount of the first fuel based on an actual emission level via an exhaust injector, wherein the third amount is based on a predefined threshold cost,wherein the fuel combustion ratio is further selected so that a projected exhaustion of a particular fuel selected from the first fuel and the second fuel does not precede projected arrival of the mobile asset at a location where the mobile asset is resupplied with that particular fuel, the fuel combustion ratio further based on the fuel availability information along the selected route." of the invention as set forth in claims 21-22, 24-40. Meanwhile, as a result of these features, the invention as set forth in claims 21-22, 24-40 produces the advantageous effect of "improved systems for engines operation on more than one fuel so as to optimize fuel usage while meeting the mission standards."


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 21-22, 24-40 are allowed.
Claims 1-20, and 23 are canceled.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667